DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending. 
Claims 12, 18-19, and 25 are rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Claims 1-11, 13-17, and 20-24 are rejected under 35 U.S.C. § 103.
Claim 4 is rejected under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph).
Claims 1-4 are objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1 contains the limitations “a second die coupled to the first die, the second die including a second power source, a safety monitor to detect a condition associated with one or more of an error in the first output, an error in the second output, or a discrepancy between the first output and the second output and initiate a transition of the chip into a safe state in response to the condition, a first clock source coupled to the first die and a second clock source coupled to the safety monitor, wherein the first clock source and the second clock source are independent from one another, and wherein the first power source and the second power source are independent from one another” (the identified limitations alternate between bold and non-bold text).  It is recommended that semi-colons be used to separate limitations associated with different components (i.e., the second power source, the safety monitor and its functionality, and the first and second clock sources) to provide clarity to the claim and ensure the limitations are easier to read and presented in the desired context. 
Claims 2-4 each refer to “the platform of ….”  There appears to be a typographical error and, when viewed in context of other claims, the limitation should read “the chip of ….”
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 4 contains the limitation “wherein the first processing logic is to monitor a heartbeat signal from the safety monitor.”  There is insufficient antecedent basis for this limitation in the claim.  It appears the term “first processing logic” should read “first core” based on the limitations in claim 1, and will be considered as such for examination purposes.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 12, 18-19, and 25

Claims 12, 18-19, and 25 are rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) as being anticipated by Nguyen et al. (U.S. Patent No. 7,055,060).

Claims 12 and 18
Regarding claim 12, Nguyen discloses:
A chip comprising: 
a first die including a first processing logic to execute a first application instance and generate a first output of the first application instance, and a second processing logic to execute a second application instance and generate a second output of the second application instance (Nguyen: Figure 1; Col. 2, Lines 46-59 (execution cores on same die); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared)); and 
a second die coupled to the first die, the second die including a safety monitor to detect a condition associated with one or more of an error in the first output, an error in the second output, or a discrepancy between the first output and the second output (Nguyen: Figure 1; Col. 2, Lines 46-59 (FRC checker (corresponding to safety monitor in the claim) can be located on different die than the processor execution cores); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared to detect errors)) and 
initiate a transition of the chip into a safe state in response to the condition (Nguyen: Figure 5; Col. 7, Lines 52-65 (initiate recovery if error detected; to prepare the processor for recovery, both cores are initialized to a specified condition and the saved machine state from the good core is restored to the initialized cores)).


Regarding claim 18, Nguyen discloses:
The chip of claim 12, wherein one or more of the error in the first output or the error in the second output is to include one or more of a hardware error or a software error (Nguyen: Col. 7, Lines 52-65 (initiate recovery if error detected; error can be a parity, ECC or other error detected in one of the execution cores)).

Claims 19 and 25
Claims 19 and 25 contain limitations for a method which are similar to the limitations for the chip described in claims 12 and 18, respectively, and are rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) for the same reasons as detailed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 13-15, and 20-22
Claims 1-2, 13-15, and 20-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Katzman et al. (U.S. Patent No. 4,228,496).

Claim 1
Regarding claim 1, Nguyen discloses:
A chip comprising: 
a first die including a first power source, a first core to execute a first application instance and generate a first output of the first application instance, and a second core to execute a second application instance and generate a second output of the second application instance (Nguyen: Figure 1; Col. 2, Lines 46-59 (execution cores on same die); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared)), 
wherein one or more of an error in the first output or an error in the second output is to include one or more of a hardware error or a software error (Nguyen: Col. 7, Lines 52-65 (initiate recovery if error detected; error can be a parity, ECC or other error detected in one of the execution cores)); and 
a second die coupled to the first die, the second die including a second power source, a safety monitor to detect a condition associated with one or more of an error in the first output, an error in the second output, or a discrepancy between the first output and the second output (Nguyen: Figure 1; Col. 2, Lines 46-59 (FRC checker (corresponding to safety monitor in the claim) can be located on different die than the processor execution cores); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared to detect errors)) and 
initiate a transition of the chip into a safe state in response to the condition (Nguyen: Figure 5; Col. 7, Lines 52-65 (initiate recovery if error detected; to prepare the processor for recovery, both cores are initialized to a specified condition and the saved machine state from the good core is restored to the initialized cores)). 

Further regarding claim 1, Nguyen does not explicitly disclose, but Katzman teaches:
a first die including a first power source (Katzman: Col. 14, Lines 27-40);
the second die including a second power source (Katzman: Col. 14, Lines 27-40); and
a first clock source coupled to the first die and a second clock source coupled to the safety monitor, wherein the first clock source and the second clock source are independent from one another (Katzman: Col. 17, Line 65 to Col. 18, Line 4), and 
wherein the first power source and the second power source are independent from one another (Katzman: Col. 14, Lines 27-40).

	Katzman teaches a multiprocessor system which includes a power distribution system which distributes power from separate and independent power supplies to processor modules (Katzman: Col. 14, Lines 27-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent power sources as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen.  One of ordinary skill would be motivated to do so in order to provide power redundancy so that if one power supply fails, the other processor core would still be operable (Katzman: Col. 14, Lines 27-48).
	Katzman further teaches using separate clocks for each CPU (Katzman: Col. 17, Line 65 to Col. 18, Line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent clocks as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen.  One of ordinary skill would be 

Claim 2
Regarding claim 2, Nguyen in view of Katzman discloses:
The platform of claim 1, wherein the second die further includes: 
a first input/output (IO) interface coupled to the first core, and a second IO interface coupled to the second core (Katzman: Col. 3, Lines 51-68 (use of multiple independent communication paths and I/O busses for communication between processor modules and other components; each processor module includes an I/O channel)).

Claim 13
Regarding claim 13, Nguyen does not explicitly disclose, but Katzman teaches:
The chip of claim 12, wherein the second die further includes a first clock source coupled to the first die and a second clock source coupled to the safety monitor, and wherein the first clock source and the second clock source are independent from one another (Katzman: Col. 17, Line 65 to Col. 18, Line 4).

Katzman teaches a multiprocessor system which includes using separate clocks for each CPU (Katzman: Col. 17, Line 65 to Col. 18, Line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent clocks as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen.  One of ordinary skill would be motivated to do so in order to remove the need for a master clock 

Claim 14
Regarding claim 14, Nguyen does not explicitly disclose, but Katzman teaches:
The chip of claim 12, wherein the first die further includes a first power source, the second die includes a second power source, and the first power source and the second power source are independent from one another (Katzman: Col. 14, Lines 27-40).
Katzman teaches a multiprocessor system which includes a power distribution system which distributes power from separate and independent power supplies to processor modules (Katzman: Col. 14, Lines 27-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent power sources as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen.  One of ordinary skill would be motivated to do so in order to provide power redundancy so that if one power supply fails, the other processor core would still be operable (Katzman: Col. 14, Lines 27-48).

Claim 15
Regarding claim 15, Nguyen does not explicitly disclose, but Katzman teaches:
The chip of claim 12, wherein the second die further includes: 
a first input/output (IO) interface coupled to the first processing logic, and a second IO interface coupled to the second processing logic (Katzman: Col. 3, Lines 51-68).



Claims 20-22
Claims 20-22 contain limitations for a method which are similar to the limitations for the chip described in claims 13-15, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 3, 16, and 23
Claims 3, 16, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Katzman et al. (U.S. Patent No. 4,228,496) in further view of Fisher et al. (U.S. Patent Publication No. 2017/0078455).

Claim 3
Regarding claim 3, Nguyen in view of Katzman does not explicitly disclose, but Fisher teaches:


Fisher teaches using a safety protocol for communication between various modules (Fisher: ¶ [0226]-[0228]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a safety protocol as taught by Fisher in conjunction with the I/O interface for each processor module (core) in the multicore processor chip taught by Nguyen in view of Katzman.  One of ordinary skill would be motivated to do so in order to ensure that transmitted data is not corrupted and prevent the system from entering an unsafe state (Fisher: ¶ [0226]-[0228]).

Claims 16 and 23
Claims 16 and 23 each contain limitations for a chip and a method, respectively, which are similar to the limitations for the chip described in claim 3, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 4
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Katzman et al. (U.S. Patent No. 4,228,496) in further view of Iyer et al. (“Hardware and Software Error Detection.” Research paper, Center for Reliable and High-Performance Computing Coordinated Science Laboratory, University of Illinois at Urbana-Champaign, Urbana; p. 17; 2003).

Regarding claim 4, Nguyen in view of Katzman does not explicitly disclose, but Iyer teaches:
The platform of claim 1, wherein the first processing logic is to monitor a heartbeat signal from the safety monitor (Iyer: p. 17, Section 7. Heartbeats).

	Iyer teaches that use of a heartbeat is a common approach to detecting process and node failures in a distributed (networked) computing environment in which a monitoring entity sends a message (a heartbeat) periodically to a monitored node or process and waits for a reply.  If the monitored node does not respond within a predefined timeout interval, it is declared as failed and appropriate recovery action is initiated (Iyer: p. 17, Section 7. Heartbeats).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize heartbeats as taught by Iyer in conjunction with the multicore processor chip taught by Nguyen in view of Katzman to monitor the health/status of various system components, including the error checking logic (monitor).  One of ordinary skill would be motivated to do so because the use of heartbeats is commonly used to detect failures (Iyer: p. 17, Section 7. Heartbeats) and would ensure that the error checking/monitoring logic taught by Nguyen in view of Katzman is functioning. 

Claims 5 and 11
Claims 5 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Fisher et al. (U.S. Patent Publication No. 2017/0078455).

Claim 5
Regarding claim 5, Nguyen discloses:
A platform comprising: 
a chip coupled to the set of sensors and actuators, the chip including: 
a first die including a first processing logic to execute a first application instance based on communications with the set of sensors and actuators and generate a first output of the first application instance, and a second processing logic to execute a second application instance based on communications with the set of sensors and actuators and generate a second output of the second application instance (Nguyen: Figure 1; Col. 2, Lines 46-59 (execution cores on same die); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared)), and 
a second die coupled to the first die, the second die including a safety monitor to detect a condition associated with one or more of an error in the first output, an error in the second output, or a discrepancy between the first output and the second output (Nguyen: Figure 1; Col. 2, Lines 46-59 (FRC checker (corresponding to safety monitor in the claim) can be located on different die than the processor execution cores); Col. 3, Line 63 to Col. 4, Line 6 (execution cores on same process the same code sequence and the results are compared to detect errors)) and 
initiate a transition of the chip into a safe state in response to the condition (Nguyen: Figure 5; Col. 7, Lines 52-65 (initiate recovery if error detected; to prepare the processor for recovery, both cores are initialized to a specified condition and the saved machine state from the good core is restored to the initialized cores)). 

Further regarding claim 5, Nguyen does not explicitly disclose, but Fisher teaches:
a set of sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]); and 
a chip coupled to the set of sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]).

Fisher teaches using a processing core in an I/O module connected to various “accessories” including sensors and actuators (Fisher: Figure 7; ¶ [0112]-[0114]) and communicating using a safety protocol (Fisher: ¶ [0226]-[0228]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multicore processor chip such as taught by Nguyen to communicate with sensors and actuators in a system such as taught by Fisher.  One of ordinary skill would be motivated to do so in order to ensure the safety of critical functions and data (Fisher: ¶ [0114]).

Claim 11
Regarding claim 11, Nguyen in view of Fisher discloses:
The platform of claim 5, wherein one or more of the error in the first output or the error in the second output is to include one or more of a hardware error or a software error (Nguyen: Col. 7, Lines 52-65 (initiate recovery if error detected; error can be a parity, ECC or other error detected in one of the execution cores)).

Claims 6-9
Claims 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Fisher et al. (U.S. Patent Publication No. 2017/0078455) in further view of Katzman et al. (U.S. Patent No. 4,228,496).

Claim 6
Regarding claim 6, Nguyen in view of Fisher does not explicitly disclose, but Katzman teaches:
The platform of claim 5, wherein the second die further includes a first clock source coupled to the first die and a second clock source coupled to the safety monitor, and wherein the first clock source and the second clock source are independent from one another (Katzman: Col. 17, Line 65 to Col. 18, Line 4).

Katzman teaches a multiprocessor system which includes using separate clocks for each CPU (Katzman: Col. 17, Line 65 to Col. 18, Line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent clocks as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen in view of Fisher.  One of ordinary skill would be motivated to do so in order to remove the need for a master clock and eliminate a potential single source of failure which could stop the entire system (Katzman: Col. 17, Lines 65-68).

Claim 7
Regarding claim 7, Nguyen in view of Fisher does not explicitly disclose, but Katzman teaches:
The platform of claim 5, wherein the first die further includes a first power source, the second die includes a second power source, and the first power source and the second power source are independent from one another (Katzman: Col. 14, Lines 27-40).

Katzman teaches a multiprocessor system which includes a power distribution system which distributes power from separate and independent power supplies to processor modules (Katzman: Col. 14, Lines 27-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize independent power sources as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen.  One of ordinary skill would be motivated to do so in order to provide power redundancy so that if one power supply fails, the other processor core would still be operable (Katzman: Col. 14, Lines 27-48).

Claim 8
Regarding claim 8, Nguyen in view of Fisher does not explicitly disclose, but Katzman teaches:
The platform of claim 5, wherein the second die further includes: 
a first input/output (IO) interface coupled to the first processing logic, the first set of sensors and actuators, and a second IO interface coupled to the second processing logic, the second set of sensors and actuators (Katzman: Col. 3, Lines 51-68).

Katzman teaches a multiprocessor system which includes use of multiple independent communication paths and I/O busses for communication between processor modules and other components, and that each processor module includes an I/O channel (Katzman: Col. 3, Lines 51-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize I/O channels (interfaces) for each processor module (core) as taught by Katzman in conjunction with the multicore processor chip taught by Nguyen.  One of 

Claim 9
Regarding claim 9, Nguyen in view of Fisher and Katzman discloses:
The platform of claim 8, wherein the first IO interface and the second IO interface are to communicate in accordance with an end-to-end protection protocol (Fisher: ¶ [0226]-[0228]).

Claim 10
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Fisher et al. (U.S. Patent Publication No. 2017/0078455) in further view of Iyer et al. (“Hardware and Software Error Detection.” Research paper, Center for Reliable and High-Performance Computing Coordinated Science Laboratory, University of Illinois at Urbana-Champaign, Urbana; p. 17; 2003).

Regarding claim 10, Nguyen in view of Fisher does not explicitly disclose, but Iyer teaches:
The platform of claim 5, wherein the first processing logic is to monitor a heartbeat signal from the safety monitor (Iyer: p. 17, Section 7. Heartbeats).

Iyer teaches that use of a heartbeat is a common approach to detecting process and node failures in a distributed (networked) computing environment in which a monitoring entity sends a message (a heartbeat) periodically to a monitored node or process and waits for a reply.  If the . Heartbeats).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize heartbeats as taught by Iyer in conjunction with the multicore processor chip taught by Nguyen in view of Fisher to monitor the health/status of various system components, including the error checking logic (monitor).  One of ordinary skill would be motivated to do so because the use of heartbeats is commonly used to detect failures (Iyer: p. 17, Section 7. Heartbeats) and would ensure that the error checking/monitoring logic taught by Nguyen is functioning.

Claims 17 and 24
Claims 17 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen et al. (U.S. Patent No. 7,055,060) in view of Iyer et al. (“Hardware and Software Error Detection.” Research paper, Center for Reliable and High-Performance Computing Coordinated Science Laboratory, University of Illinois at Urbana-Champaign, Urbana; p. 17; 2003).

Regarding claim 17, Nguyen does not explicitly disclose, but Iyer teaches:
The chip of claim 12, wherein the first processing logic is to monitor a heartbeat signal from the safety monitor (Iyer: p. 17, Section 7. Heartbeats).

	Iyer teaches that use of a heartbeat is a common approach to detecting process and node failures in a distributed (networked) computing environment in which a monitoring entity sends a message (a heartbeat) periodically to a monitored node or process and waits for a reply.  If the monitored node does not respond within a predefined timeout interval, it is declared as failed and . Heartbeats).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize heartbeats as taught by Iyer in conjunction with the multicore processor chip taught by Nguyen to monitor the health/status of various system components, including the error checking logic (monitor).  One of ordinary skill would be motivated to do so because the use of heartbeats is commonly used to detect failures (Iyer: p. 17, Section 7. Heartbeats) and would ensure that the error checking/monitoring logic taught by Nguyen is functioning. 

Claim 24
Claim 24 contains limitations for a method which are similar to the limitations for the chip described in claim 17, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sabapathy et al. (U.S. Patent Publication No. 2013/0231767) teaches detection of processor failure and transition to a safe state.
Hayek et al. (“Design and implementation of on-chip safety controller in terms of the standard IEC 61508.” In Proceedings of the Conference on Recent Advances in Circuits; Systems and Automatic Control. 2013.) teaches comparison of processor outputs in a redundant safety environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113